Citation Nr: 0513129	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for chronic fatigue 
syndrome.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1958 to October 
1965.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claims of entitlement to service connection for migraine 
headaches, chronic fatigue syndrome, and fibromyalgia.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed migraine headaches during or 
as a result of his service in the military.

3.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed fibromyalgia during or as a 
result of his service in the military.   

4.  There is no persuasive medical evidence of record 
indicating the veteran has chronic fatigue syndrome that is 
causally or etiologically related to his service in the 
military.




CONCLUSIONS OF LAW

1.  The veteran's migraine headaches were not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

2.  The veteran's fibromyalgia was not incurred or aggravated 
during service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).

3.  The veteran's does not have chronic fatigue syndrome that 
was incurred or aggravated during his active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claims.  The February 2003 
rating decision appealed and the May 2003 statement of the 
case (SOC), as well as a December 2002 letter to the veteran, 
notified him of the evidence considered and the pertinent 
laws and regulations.  The RO also indicated it would review 
the information of record and determine what additional 
information was needed to process his claims.  And the 
December 2002 letter, in particular, apprised him of the type 
of information and evidence needed from him to support his 
claims, what he could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  See, 
e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
This type of notice is what is specifically contemplated by 
the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  He 
was also provided several other opportunities to submit 
additional evidence in support of his claims - including 
following the RO's December 2002 VCAA letter.  He also had an 
additional 90 days to identify and/or submit supporting 
evidence after certification of his appeal to the Board, and 
even beyond that with sufficient justification.  
See 38 C.F.R. § 20.1304 (2004).  So the Board finds that the 
duty to assist has been satisfied and the case is ready for 
appellate review.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In addition, the December 2002 letter apprising the veteran 
of the provisions of the VCAA was sent prior to initially 
adjudicating his claims in February 2003.  So there was due 
process compliance with the holding and mandated sequence of 
events specified in a recent precedent decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), where the United States Court of Appeals 
for Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I").  See also VAOGCPREC 7-2004 (July 16, 2004) discussing 
the Court's holding in Pelegrini II.  In Pelegrini II, just 
as in Pelegrini I, the Court held, among other things, that 
VCAA notice must be provided to a claimant before an initial 
unfavorable decision by the agency of original jurisdiction 
(AOJ) on the claim.  Id.  The AOJ in this case is the RO in 
Winston-Salem, and the RO did just that.  Consequently, there 
is no issue insofar as the timing of the VCAA notice, and the 
content of the VCAA notice is sufficient for the reasons 
stated above.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the December 2002 VCAA notice letter 
that was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that the veteran 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to him.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of December 2002, the veteran 
was requested to respond within 30 days, but the letter 
informed him that he had up to one year to submit evidence.  
And it has been more than one year since that December 2002 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain conditions that are chronic, per se, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption, however, is rebuttable by probative 
evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's June 1958 Report of Medical Examination for 
purposes of enlistment indicates that clinical evaluations of 
the veteran's head, neck, eyes, vascular system, extremities, 
spine, and musculoskeletal system were normal.  In addition, 
a neurological evaluation was normal.  

An August 1964 Report of Medical History indicates the 
veteran denied experiencing swollen or painful joints, eye 
trouble, headaches, dizziness, leg cramps, arthritis or 
rheumatism, bone or joint deformities, lameness, shoulder or 
elbow pain, knee and foot problems, paralysis, and neuritis.  



The veteran's September 1965 Report of Medical History, for 
separation from the military, also indicates he denied 
experiencing swollen or painful joints, eye trouble, 
headaches, dizziness, leg cramps, arthritis or rheumatism, 
bone or joint deformities, lameness, shoulder or elbow pain, 
knee and foot problems, paralysis, and neuritis.  Likewise, 
his contemporaneous Report of Medical Examination 
for separation indicates that clinical evaluations of his 
head, neck, eyes, vascular system, extremities, spine, and 
musculoskeletal system were normal.  In addition, a 
neurological evaluation was normal.

The veteran's military service ended the following month, in 
October 1965.

Also on file are private medical records from S. Hamstead, 
M.D., of Physicians East, dated from March 1989 to July 2002.  
These records indicate the veteran was treated for 
hemorrhoids, viral syndrome, hypercholesterolemia, 
skin lesions, bursitis, benign prostatic hypertrophy, and 
migraine headaches.  He was also treated for a right wrist 
median nerve strain, rhinitis, and knee pain.

The veteran first reported experiencing migraine headaches to 
Dr. Hamstead in April 1989 and, at that time, related a 25-
year history of headaches, which he said were brought on by 
dust, cheese, bacon, chocolate, wine, and tension.  He also 
stated the headaches occurred on the left side of his 
forehead, behind his left eye, with blurred vision, 
dizziness, and a strange taste or smell.  He went on to state 
they occurred every 5 to 6 weeks and improved with sleep.  As 
well, he related a history of intermittent tension headaches 
in the bilateral temporal region.

A May 1990 treatment record questioned whether the cause of 
the veteran's headaches was muscular or vascular.   In April 
1991, he related that he had a change in the characteristics 
of his headaches, with increased severity, increased 
frequency, and lasting 16 to 20 hours.  In April 1992, he 
denied missing work due to his headaches, and he stated that 
he did not experience eye symptoms, nausea or vomiting, or 
numbness and tingling with his headaches.  The assessment was 
tension headaches.  But in late 1992, 1993, and 1994, he 
complained of more frequent headaches, behind his left eye in 
the left temporal region, which he said caused nausea and 
vomiting.  And the diagnoses were tension/vascular headaches 
and migraine headaches.

In April 1994, the veteran complained of back pain and left 
knee pain, with a history of injury about 20 years earlier.  
He denied complaints related to his other joints.  Diagnoses 
included vascular headaches, mild low back pain, arthritis, 
and left knee pain.  In July 1994, he was involved in a motor 
vehicle accident, which increased the severity and frequency 
of his headaches, as well as subsequent chronic neck pain.

In 1995, the veteran began receiving treatment for 
depression, with symptoms of anxiety, and his neck pain was 
characterized as post-traumatic neck spasm with localized 
myofascial pain.  He also complained of bilateral shoulder 
pain.

In 1996, the veteran's headaches were improved with 
medication, but he complained of having a few days with a 
lack of energy, malaise, and easy fatigability.  In 1997, x-
rays confirmed degenerative changes in the medial aspect of 
his left knee and his right shoulder pain was found to be due 
to a rotator cuff tear.  He was also diagnosed with arthritis 
of the wrist, fingers, and knees.  In 1998, he complained of 
knee pain and occasional joint pain.  Diagnoses included 
musculoskeletal chest pain and arthralgias.  In 1999, he 
complained of joint pain and stiffness of his back, knees, 
shoulders, and hips.  Diagnoses included arthritis, malaise, 
and easy fatigability.  He continued to receive treatment for 
vascular headaches throughout this time period.  

At annual physical examinations in April 2001 and April 2002, 
the veteran was diagnosed with vascular headaches, chronic 
soft tissue pain in the right shoulder, malaise and easy 
fatigability, arthritis, and fibromyalgia.  At both 
examinations, Dr. Hamstead noted the veteran's soft tissue 
pain in his right neck and shoulder was associated with his 
1994 motor vehicle accident, and that his particular type of 
pain was consistent with fibromyalgia.



VA medical records, dated from October 2001 to November 2002, 
indicate the veteran had a neurological consultation in 
December 2001, at which time he reported a history of 
migraine headaches since age 5, with diplopia, blurred 
vision, and dysarthria, progressing to a severe left retro-
orbital headache, photophobia, nausea, and vomiting.  He also 
reported that brain imaging was normal and that he also had a 
history of fibromyalgia and arthritis.  Neurological 
examination was negative for cortical abnormalities and 
muscle strength was normal.  His cranial nerves had sharp 
fundi bilaterally, and his coordination and gait were normal.  
The impression was long history of intractable migraine 
headaches.  A February 2002 record indicates he had a history 
of migraine headaches, fibromyalgia, osteoarthritis of the 
knees, right carpal tunnel syndrome and right rotator cuff 
repair.  

A January 2003 letter from W. G. Ferrell, M.D., indicates he 
had treated the veteran since October 1995 for intractable 
migraine headaches and a "complex regional pain syndrome 
involving the neck and right shoulder girdle."  Dr. Ferrell 
stated that, despite an extensive work-up, no etiology was 
found for the veteran's pain, but that his treatment had 
stabilized.  Dr. Ferrell indicated the veteran's headaches 
occurred about every 3 days and were disabling, and that he 
had "soft tissue pain" along with his migraine headaches.

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for migraine headaches and fibromyalgia.  
There is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting the veteran's migraine 
headaches and fibromyalgia were incurred during or as a 
result of his military service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  His service medical records are negative 
for complaints (e.g., relevant symptoms), a diagnosis, or 
treatment of migraine headaches or fibromyalgia.  His service 
physical examination reports, including the one for his 
separation examination, consistently show normal evaluations 
of his neurological, musculoskeletal, and vascular systems.  
Of equal or even greater significance, however, even he 
denied experiencing any headaches and joint pain or any other 
related symptoms.

Records show the veteran did not initially receive a 
diagnosis of migraine headaches until 1989 and was not 
diagnosed with fibromyalgia until even later, in 2001.  In 
both instances, that was many years after his service in the 
military had ended (indeed, several decades).  See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").  
And there is no objective indication of continuity of 
symptomatology during the intervening years after his 
discharge from service and the initial diagnoses, although he 
reported to Dr. Hamstead that his migraine headaches began in 
1964 (i.e., 25 years prior to their initial consultation in 
1989).  The other evidence on file does not independently 
substantiate this allegation of a history of migraine 
headaches dating back to service.  Rather, to the contrary, 
during his December 2001 neurological consultation even the 
veteran, himself, reported experiencing the migraine 
headaches much longer - since he was a child (at age 5), so 
prior to even entering the military.

Similarly, Dr. Hamstead attributed the veteran's fibromyalgia 
to his right neck and shoulder pain, which had its onset 
following the 1994 motor vehicle accident.  See 38 C.F.R. 
§ 3.303(b) (subsequent, isolated manifestations of a chronic 
disorder are not service connected where they are clearly 
attributable to intercurrent causes).  See also Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).

So as it stands, there currently is no persuasive medical 
nexus evidence of record indicating the veteran developed 
migraine headaches and/or fibromyalgia during or as a result 
of his service in the military.



Service connection also is not warranted for chronic fatigue 
syndrome.  It is questionable whether the veteran has this 
condition, although, admittedly, there were complaints and 
diagnoses in 1996, 2000, and 2001 of lack of energy, malaise, 
and easy fatigability.  In the absence of proof of present 
disability, there can be no valid claim." See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1998) ("Congress 
specifically limits entitlement to service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.").

But even assuming, for the sake of argument, the veteran has 
chronic fatigue syndrome, as he alleges, this claim still 
must be denied because there is no medical nexus evidence 
suggesting the condition is related to his service 
in the military - as opposed to, say, any number of other 
possible causes.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  His service medical records are entirely 
unremarkable for any relevant symptoms, treatment, or 
diagnosis of chronic fatigue syndrome.  And, as mentioned, it 
was not initially diagnosed until at the very earliest 1996, 
so many years after his service in the military had ended.  
But even this notwithstanding, there remains no medical 
opinion linking the condition to his military service.

The only evidence alleging the veteran has migraine 
headaches, fibromyalgia, and chronic fatigue syndrome related 
to his service in the military comes from him, personally.  
And as a layman, he simply does not have the necessary 
medical training and/or expertise to determine the cause of 
these conditions.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. 
at 495-498, indicating that, even in situations of continuity 
of symptomatology after service, there still must be medical 
evidence relating the current condition at issue to that 
symptomatology.  Id.  Because of this, his allegations, 
alone, have no probative value without medical evidence 
substantiating them.  See Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claims, so they must be denied.  38 C.F.R. § 3.102. 


ORDER

Service connection for migraine headaches is denied.

Service connection for fibromyalgia is denied.

Service connection for chronic fatigue syndrome is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


